The opinion of the court was delivered by
Smith, J.:
On the third trial of this case in the district court of Miami county the appellant was convicted of the crime of murder in the second degree, and to reverse the judgment therein presents this appeal.
The record brought here discloses none of the evidence produced upon the trial except the examination of the jurors on their voir dire. It also contains the affidavits and oral testimony produced on the motion for a new trial. A showing is also made here of the financial inability of appellant to procure a transcript of the evidence and proceedings at the trial. If the appellant has been unjustly convicted, and is financially unable to present a transcript of the evidence and proceedings which would disclose this fact, he is entitled to sympathy. We can not, however, assume that he was unjustly convicted on his unsupported claim that such is the fact. We can only review the trial from the record thereof prescribed by the statutes for that purpose, and in the absence of such record we are powerless. Whether provision for such a case should be made is a question for the lawmakers, not for the court.
*665As to the alleged disqualification and misconduct of jurors, the examination in open court discloses no erroneous ruling of the court; and the evidence of statements by jurors made after the trial as to their preconceived opinions and to occurrences in the jury-room is, so far as inquiry is permissible, disputed. The-court weighed the evidence and by its ruling on the' motion for a new trial found adversely to appellant’s contention. It is not our province to weigh conflicting evidence.
The judgment is affirmed.